DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  In claim 2, line 3, “if” should apparently be – of --.  Appropriate correction is required.
Claim1 9 is objected to because of the following informalities:  In claim 19, the reference number 22 should be placed in parenthesis or else be deleted from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the distributors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-4, 6, 9, 11, 13, 14, 16-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,484,578 to Muldowney et al. (“Muldowney”) in view of U.S. Patent Application Publication No. 2011/0092754 to Koudil et al. (“Koudil”).
As to claim 1, Muldowney teaches a reactor comprising an upper portion and a lower portion wherein the upper portion (See in Fig. 1, above 17 is considered to be an upper portion) contains a scale collection device (28) above a rough liquid distribution tray (17), wherein a vapor-liquid distribution tray (18) is located below the rough liquid distribution tray and wherein the scale collection device comprises a cylindrical wall (28) attached to the bottom plate of the rough liquid distribution tray and the tray bottom plate having a plurality of perforations and a series of chimneys affixed to the rough liquid distribution tray (See Fig. 2, perforations 30 are shown and see in Fig. 1, the elements 30 also provide downcomers or chimneys affixed to the rough liquid distribution tray).
Muldowney is different from claim 1 in that Muldowney does not mention a layer of spacing material sitting on the rough liquid distribution and that the chimneys have caps.  Koudil is directed to a similar reactor device having a distributor plate (See Koudil abstract).  Koudil provides for a distribution plate having filtration media supported on it and an overflow tube covered by a cap (See in Fig. 1, 2 provides a filtration bed upon distributor 7, and chimney 4 is provided having a cap 50). (see [0027]), and Koudil suggests that the use of caps on the chimneys facilitates controlling the flow of fluid through the chimney tube during use (See Koudil [0046]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a filtration material on the rough liquid distribution tray bottom in Muldowney in order to trap plugging particles in the filter media as taught by Koudil.  Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of invention top provide a cap to cover the chimney in Muldowney in order to control the flow of fluid through the chimney as taught by Koudil.
As to claim 2, Muldowney and Koudil teach the device of claim 1, and although Muldowney does not mention a filtering zone spaced above the bottom plate and comprising a single layer of filtering material particles having the same properties, however the filtering material combined from Koudil suggests providing a layer of filtering material disposed above and therefore spaced a short distance over the bottom plate (See Koudil See Fig. 1, and see [0036]).  Koudil demonstrates that this provides for effective filtration of the plugging particles (See [0027]).  Accordingly, it would have been obvious to a person having ordinary skill to provide for a single layer of particles having the same properties in Muldowney and Koudil in order to provide for the predictable result of effective filtration of plugging particles as demonstrated in Koudil.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 3, Muldowney and Koudil teach the device of claim 1, and in Muldowney the diameter of the cylindrical wall is smaller than that of the rough liquid (See Muldowney Fig. 1, horizontal plate 17 extends to the left past vertical cylindrical wall 28).
As to claim 4, Muldowney and Koudil teach the device of claim 1, and although Muldowney does not mention filtering layers, the filtering media of Koudil provides multiple layers of filtering material having different physical/chemical properties (See Koudil in Fig. 1 and see [0083]-[0087]), and Koudil suggests that using the different media types provides for the predictable result of effective removal of clogging particles and would be expected by one of skill in the art to provide differing separation technologies.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for multiple layers of differing physical or chemical property filtering material in Muldowney and Koudil on order to provide for the predictable result of effective clogging particle capture as demonstrated in Koudil as well as to provide for differing separation technologies.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 6, Muldowney and Koudil teach the device of claim 1, and further in Koudil the media includes active materials for promoting certain chemical reactions (See [0086], catalyst particles are taught which will promote certain chemical reactions by lowering the activation energy).
As to claim 9, Muldowney and Koudil teach the device of claim 1, and although Muldowney does not mention grating or a wire mesh, Koudil teaches using a screen element for filtration (See [0071]), which provides a grating and would provide the predictable result of effective removal of clogging particles. Accordingly, it would have combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 11, Muldowney and Koudil teach the device of claim 1, and Muldowny provides for chimneys, but does not provide for covering them with caps.  Koudil is directed to a similar reactor device having a distributor plate (See Koudil abstract).  Koudil provides for a distribution plate having filtration media supported on it and an overflow tube covered by a cap (See in Fig. 1, 2 provides a filtration bed upon distributor 7, and chimney 4 is provided having a cap 50). Koudil explains that the use of the filtration material is useful to trap the plugging particles (see [0027]), and Koudil suggests that the use of caps on the chimneys facilitates controlling the flow of fluid through the chimney tube during use (See Koudil [0046]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a filtration material on the rough liquid distribution tray bottom in Muldowney in order to trap plugging particles in the filter media as taught by Koudil.  Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of invention top provide a cap to cover the chimney in Muldowney in order to control the flow of fluid through the chimney as taught by Koudil.
As to claim 13, Muldowney and Koudil teach the reactor of claim 11, and further in Muldowney and Koudil the chimneys and caps are round (See Muldowney Fig. 2, 30 is shown as round, and see Koudil [0046], the cap 5 has a diameter and is therefore round).
As to claim 14, Muldowney and Koudil teach the reactor of claim 11, and further in Muldowney the chimneys are shown at different locations within the rector than the distributors on the vapor-liquid distribution tray (See 30 in Fig. 1 which is shown at a different location than the vapor-liquid downpipe distributors 36), and therefore will not fall directly on top of the vapor-liquid distribution tray distributors.
As to claim 16, Muldowney and Kouldil teach the reactor of claim 11, and although Muldowney does not mention the caps, the caps in Kouldil extend down to a point below the top surface of the filtering bed (See Kouldil 5 in Fig. 1 which extends into the top portion of the layer I).  Kouldil demonstrates that this arrangement provides for effective trapping of the plugging particles and capping of the tube (See Fig. 1 and [0046]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for the cap to extend into the filtration bed in Muldowney and Kouldil in order to achieve the predictable result of effective trapping of the plugging particles and capping of the tube as demonstrated in Kouldil.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 17, Muldowney and Kouldil teach the reactor of claim 1, and in Muldowney the rough liquid distribution tray contains holes that are numbered and sized to generate the desired liquid level with the scale collection device (See in Fig. 1 the chimney 30 is sized with a height to provide for a desired liquid level, and see in Fig. 2, sufficient chimneys are provided to accommodate the desired flow).
(See 17 in Fig 1, which extends past the vertical wall 28 in the horizontal direction).
As to claim 19, Muldowney teaches a reactor comprising an upper portion and a lower portion wherein the upper portion (See in Fig. 1, above 17 is considered to be an upper portion) contains a scale collection device (28) above a rough liquid distribution tray (17), wherein a vapor-liquid distribution tray (18) is located below the rough liquid distribution tray and the rough distribution tray bottom plate having a plurality chimneys affixed to the rough liquid distribution tray (See Fig. 2, perforations 30 are shown and see in Fig. 1, the elements 30 also provide downcomers or chimneys affixed to the rough liquid distribution tray).
Muldowney is different from claim 19 in that Muldowney does not mention that the chimneys have caps.  Koudil is directed to a similar reactor device having a distributor plate (See Koudil abstract).  Koudil provides for a distribution plate an overflow tube covered by a cap (See in Fig. 1, 2 provides a filtration bed upon distributor 7, and chimney 4 is provided having a cap 50). Koudil explains the use of caps on the chimneys facilitates controlling the flow of fluid through the chimney tube during use (See Koudil [0046]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention top provide a cap to cover the chimney in Muldowney in order to control the flow of fluid through the chimney as taught by Koudil.
(See Koudil abstract).  Koudil provides for a distribution plate having filtration media supported on the distribution plate (See in Fig. 1, 2 provides a filtration bed upon distributor 7, and chimney 4 is provided having a cap 50). Koudil explains that the use of the filtration material is useful to trap the plugging particles (see [0027]), Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a filtration material on the rough liquid distribution tray bottom in Muldowney in order to trap plugging particles in the filter media as taught by Koudil.  
As to claim 22, Muldowney and Koudil teach the reactor of claim 19, and in Muldowney the rough liquid distribution tray contains holes that are numbered and sized to generate the desired liquid level with the scale collection device, and therefore the filtering zone (See in Fig. 1 the chimney 30 is sized with a height to provide for a desired liquid level, and see in Fig. 2, sufficient chimneys are provided to accommodate the desired flow).

Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldowney and Koudil in further view of U.S. Patent No. 5,158,714 to Shih et al. (“Shih”).
As to claims 5 and 21, Muldowney and Koudil teach the reactor of claim 1 or 20, and in Koudil a variety of media are taught including beads, i.e. pellets (See Koudil [0083]-[0087]), but Koudil does not mention the use of ceramic.  Shih is directed to a similar treating reactor with a distribution tray (See Shih title, abstract, and see Fig. 1).  Shih provides for ceramic pellets as part of a media bed which facilitate providing inert media to assist uniform distribution and provides a bulk porosity (See Shih col. 3 lines 43-55).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for porous ceramic pellets in the reactor of Muldowney and Koudil in order to provide an inert media to facilitate uniform fluid distribution as taught by Shih.

Claims 7, 9 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldowney and Koudil in further view of U.S. Patent No. 3,607,000 to Beal et al. (“Beal”).
As to claims 7, 9, and 10, Muldowney and Koudil teach the reactor of claim 1, and Koudil provides a media but does not mention providing spacing with a plurality of spacers or gratings.  Beal is directed to a similar reactor containing distributor trays (See Beal title, abstract, and see in Fig. 7).  Beal provides for a grating and wire mesh spacers for holding a bed of media (See 44, 42 in Fig. 7, and see col. 14 lines 40-55).  Beal demonstrates that using a grating and wire mesh effectively support the media inside of the reactor (See again col. 14 lines 40-55, and see Fig. 7). Accordingly it would have been obvious to a person having ordinary skill in the art at the time of invention to provide multiple spacers comprising gratings and wire mesh below the media in Muldowney and Koudil in order to provide for the predictable result of holding the media in a desired position as demonstrated in Beal.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldowney and Koudil in further view of U.S. Patent Application Publication No. 2013/0296610 to Merkel et al. (“Merkel”).
As to claim 8, Muldowney and Koudil teach the reactor of claim 1, but do not mention the use of profile wire.  Merkel is direct to a fluid reactor and is in the field of reactor design (See Merkel title and abstract).  Merkel suggests providing for a profile wire retainer in order to provide for a media bed support (See [0075], and [0077]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to include profile wire in the reactor of Muldowney and Koudil in order to facilitate providing media bed support as taught and demonstrated in Merkel.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldowney and Koudil in further view of U.S. Patent Application Publication No. 2004/0097756 to Thiel et al. (“Thiel”).
As to claim 12, Muldowney and Koudil teach the device of claim 11, but do not mention long rectangular chimneys and caps.  Thiel is directed to a similar reactor including diffuser trays (See Thiel abstract and see at least Figs. 1a-6).  Thiel provides for rectangular shaped chimneys and caps (See [0017]).  Thiel explains that (See again [0017]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for rectangular chimneys and caps in Muldowney and Koudil in order to provide an alternative to round chimneys and to provide for locating edges parallel or perpendicular with respect to the cross flow direction of the liquid as taught by Thiel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,537,866 in view of Muldowney, Koudil, Shih, Beal, Merkel and/or Thiel.
As to claim 1-22, ‘866 claims 1-17 claim the present invention substantially as claimed.  Differences between instant claims 1-22 and ‘886 are considered to be obvious for reasons analogous to those presented with respect to the art rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LUCAS A STELLING/Primary Examiner, Art Unit 1773